 
 
I 
112th CONGRESS
2d Session
H. R. 5127 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2012 
Mr. Huelskamp introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend and modify the temporary suspension of duty on coarse yttrium oxide phosphor. 
 
 
1.Coarse yttrium oxide phosphor
(a)In generalHeading 9902.22.63 of the Harmonized Tariff Schedule of the United States (relating to coarse yttrium oxide phosphor) is amended—
(1)by striking Yttrium oxide phosphor, activated by europium of a kind in the article description column and inserting Coarse yttrium oxide phosphor with a median particle size greater than 4.9 microns, containing between 4.5 and 5.9 percent by weight of europium,; and
(2)by striking the date in the effective period column and inserting 12/31/2015.
(b)Effective dateThe amendments made by subsection (a) apply to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
